F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            JAN 28 2004
                                TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 ANNE L. DAUGHERTY,

             Petitioner-Appellant,
                                                         No. 03-9003
 v.                                                  (T.C. No. 7412-03L)
                                                       (U.S. Tax Court)
 COMMISSIONER OF INTERNAL
 REVENUE,

             Respondent-Appellee.


                          ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, McKAY and McCONNELL, Circuit
Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      In 2002, the IRS issued a notice of intent to levy, advising Petitioner that



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
she was liable for income taxes for 1999 and for statutory additions. The notice

further advised that the IRS intended to levy on Petitioner’s property. Following

a hearing, the IRS Appeals Office upheld the notice of levy. Petitioner then

sought review in the Tax Court. The Tax Court dismissed her petition for review

for failure to state a claim upon which relief could be granted. This appeal

followed.

      We agree with the Tax Court that Petitioner’s “Petition for Review of a

Lien or Levy Action . . . contains nothing but frivolous and groundless allegations

that petitioner is not subject to the Federal income tax.” Rec., Doc. 7., at 1. We

have carefully reviewed the briefs, the Tax Court’s disposition, and the record on

appeal. We affirm for substantially the same reasons as set forth by the Tax Court

in its Order of August 6, 2003.

      AFFIRMED. Appellee’s Motion for Imposition of Sanctions is DENIED.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -2-